DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baumheinrich et al. (U.S. Patent Publication No. 2022/0102583).
Regarding claim 1, in Figure 25A, Baumheinrich discloses an electronic-component-embedded substrate, comprising: a base (13d) having flexibility and cavities (openings that 25r, 25g, 25b are disposed in) formed therethrough; electronic components (25r, 25g, 25b) disposed in the cavities, respectively; and interconnects (pads/interconnects disposed on top surfaces of 25r, 25g, 25b, not labeled) disposed on the base and connected to the electronic components, wherein the interconnects include a metal foil (37) having openings (openings that pads/interconnects connected to 25r, 25g, 25b are disposed in) that abut the electronic components, and include a plating layer (pads/interconnects disposed on top surfaces of 25r, 25g, 25b, not labeled) disposed on the metal foil (disposed on side surfaces of layer 37) and electrically connected to the electronic components through the openings.
Baumheinrich does not specifically disclose the pads/interconnects that connect to top surfaces of 25r, 25g, 25b as being plating layers.  However, forming a conductive layer by metal plating is common place and well known in the art, and is merely a design option for a skilled artisan without the exercise of inventive skill.  
Regarding claim 2, Baumheinrich discloses wherein the metal foil contains Cu (Figure 25A).
Regarding claim 3, Baumheinrich discloses wherein the plating layer contains Cu (Figure 25A).
Regarding claim 4, Baumheinrich discloses a seed layer disposed between the metal foil and the plating layer (Figure 25A).
Regarding claim 5, Baumheinrich discloses wherein the seed layer contains Ti or Cu (Figure 25A).
Regarding claim 6, Baumheinrich discloses wherein a thickness of the metal foil is 10 micrometers to 100 micrometers (Figure 25A).
Regarding claim 7, Baumheinrich discloses an adhesive disposed between the metal foil and each of the base and the electronic components (Figure 25A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847